COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:          In re Brett Agee and Garvin, Agee, Carlton & Mashburn, P.C.
Appellate case number:        01-22-00759-CV
Trial court case number:      2020-35091
Trial court:                  125th District Court of Harris County
        On October 19, 2022, relators, Brett Agee and Garvin, Agee, Carlton & Mashburn,
P.C., filed a petition for writ of mandamus contending that the trial court erred because it
“failed to grant [r]elators’ motion to dismiss . . ., motion to abate . . ., [and] motion for
summary judgment.” Relators further contend that the trial court erred by “fail[ing] to
recognize that [r]elators were dismissed” from the underlying litigation pursuant to “an
amended petition . . . which omitted all claims against relators” filed by real party in interest
Brent W. Coon, P.C.
        In connection with their mandamus petition, relators filed a motion for temporary
relief, requesting that “all action against [relators] be stayed pending final action” on the
petition for writ of mandamus.1
       Relators’ motion for temporary relief is denied.
       It is so ORDERED.

Judge’s signature: __/s/Amparo Guerra_____________________________________
                    Acting individually  Acting for the Court

Date: ___October 20, 2022____

1
       The motion for temporary relief filed by relators with this Court bears the style of the
       underlying litigation pending in the 125th District Court of Harris County, Texas.
       However, the motion states that “[a] similar motion is also being filed with the Court of
       Appeals.” While no separate “similar motion” has been filed with this Court, we construe
       the motion filed with the trial court as relators’ request for temporary relief in the form of
       a stay of trial court proceedings.